 1   Alan M. Laskin, SBN: 148858
     E-mail:alaskin@laskinlaw.com
 2   Jeffrey C. Arnold, SBN: 307748
     E-mail:jarnold@laskinlaw.com
 3   LAW OFFICE OF ALAN M. LASKIN
     1810 “S” Street
 4   Sacramento, CA 95814
     Telephone: (916) 329-9010
 5   Facsimile: (916) 442-0444

 6   Attorneys for Plaintiff
     DENISE BARAN
 7

 8                                   UNITED STATE DISTRICT COURT

 9                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

10   DENISE BARAN,                                    No. 2:17-cv-02606-WBS-DB
11          Plaintiff,                                Stipulation and Order to Modify
                                                      Scheduling Order
12   v.
13   THE NORTHWESTERN MUTUAL LIFE
     INSURANCE COMPANY and DOES 1 TO
14   100, inclusive,
15          Defendants.
16

17

18

19   Pursuant to Local Rule 143 the parties stipulate and ask the Court to Order that the scheduling
20   order entered on April 3, 2018 (ECF No. 11) be modified by moving the discovery deadline from
21   December 14, 2018 to January 14, 2019.
22            “The district court is given broad discretion in supervising the pretrial phase of litigation.”
23   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (citation and internal
24   quotation marks omitted). Rule 16(b) provides that “[a] schedule may be modified only for good
25   cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The schedule may be modified ‘if
26   it cannot reasonably be met despite the diligence of the party seeking the extension.’” Zivkovic v.
27   Southern California Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002)quoting Johnson, 975 F.2d
28

                                                        1
     LA #4811-7248-4993 v1
 1   at 607).

 2            Good cause exists for this extension. The parties have been attempting to schedule the

 3   depositions of Defendant’s employees who are located in Milwaukee, Wisconsin. Dates that are

 4   mutually available for the deponents, Plaintiff’s counsel, and Defendant’s counsel have been

 5   unattainable. Although Plaintiff has set the sought after depositions for December 10 and 11, 2018,

 6   Defendant’s counsel has informally indicated that neither she nor the witnesses are available on

 7   December 10, 2018 and Plaintiff’s counsel is not available the remainder of that week.

 8            This matter was mediated unsuccessfully on October 12, 2018. Prior to the mediation, the

 9   parties had exchanged responses to written discovery, including document requests, exchanged

10   supplemental discovery upon further mutual requests, and conducted third-party discovery and

11   informal discovery. Following the unsuccessful mediation, depositions were scheduled and the

12   parties worked together to try to find available dates for depositions in Milwaukee, Wisconsin,

13   where the Defendant-affiliated witnesses, including employees, are located. Despite both parties’

14   diligence in attempting to set the depositions in Milwaukee, Wisconsin, mutual dates of availability

15   could not be found.

16            Furthermore, the matter is currently set for an early Mandatory Settlement Conference

17   before Magistrate Judge Jennifer L. Thurston for December 13, 2018. The short extension of the

18   discovery and dispositive motion periods requested would allow the parties to focus on their

19   settlement evaluations and preparation for the Mandatory Settlement Conference and, in the event

20   the matter resolves during the settlement conference, the need and expense for travel to Wisconsin
21   would be obviated.

22            For these reasons, the parties request that the Court move the discovery deadline from

23   December 14, 2018 to January 14, 2019. The pre-trial conference date and the trial date would not

24   be effected by the requested continuance. Moreover, the Mandatory Settlement Conference

25   scheduled for the same time as the Pre-trial Conference would be completed by the end of this

26   year, under the modified schedule proposed by the parties.
27   //

28   //

                                                      2
     LA #4811-7248-4993 v1
 1                               Respectively submitted,

 2

 3            Dated:             November 27, 2018

 4

 5                               /s/ Alan M. Laskin

 6                               ___________________
                                 Alan M. Laskin
 7                               Attorney for Plaintiff,
 8                               Denise Baran

 9

10

11            Dated:             November 27, 2018
12                               /s/ Edith Shea
13                               ___________________
14                               Edith Shea
                                 Attorney for Defendant,
15                               Northwestern Mutual

16

17

18

19

20
21

22

23

24

25

26
27

28

                             3
     LA #4811-7248-4993 v1
 1                                                         ORDER

 2            Pursuant to the parties’ stipulation, IT IS SO ORDERED.

 3

 4   Dated: December 3, 2018

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20   DLB:6
     DB\orders\orders.civil\baran2606.stip.sched.eot.ord
21

22

23

24

25

26
27

28

                                                           4
     LA #4811-7248-4993 v1
